Citation Nr: 1432844	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987 and from June 1987 to June 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a hearing before the Board.  The requested Travel Board hearing was conducted by the undersigned in December 2012.  A transcript of that hearing is associated with the Veteran's electronic claims file (virtual VA).  By a written communication dated in December 2012, the Veteran waived Regional Office consideration of additional evidence submitted in December 2012.  The evidence added to the claims file in December 2012 consists of electronic VA medical records dated in 2012, through December 2012.  

The Veteran's physical claims files and electronic records, including computerized VA clinical records through the date of the Veteran's December 2012 hearing, have been reviewed in preparation for the issuance of this decision.


FINDINGS OF FACT

1.  The Veteran has a history of blood pressure readings with diastolic pressure predominantly 100 in service and has since been on continuous medication.

2.  The Veteran's diastolic blood pressure was not predominantly 110 or more for any period in service or since service, including since his April 2012 VA examination, and his systolic pressure is not predominantly 200 or more.






CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, letters issued in September 2007 and December 2008 informed the Veteran of the criteria for an increased evaluation for service-connected hypertension, and advised the Veteran of the types of evidence which might assist the Veteran to establish entitlement to an increased rating.  In addition, the letters notified the Veteran of the criteria used in assigning an effective date, if an increased rating were to be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service medical records are associated with the claims files.  VA treatment records from 2007 through December 2012 are associated with the claims files.  The Veteran was afforded VA examination of the severity of his hypertension in April 2012.  

The Board notes that VA treatment records through May 2012 were reviewed by the RO for purposes of preparing the May 2012 supplemental statement of the case.  At his December 2012 hearing, the Veteran contended that his hypertension had increased in severity since the "last rating decision."  December 2012 Travel Board transcript (Tr.) at 2, 3.  The Veteran requested that additional VA treatment records be obtained.  The Veteran waived his right to have those records reviewed by the RO.  VA clinical records through December 2012 are associated with the claims file and the Board has reviewed those records, consistent with the Veteran's written request.

The Veteran and his representative have not identified any additional records which should be obtained for complete and accurate evaluation of the claim.  The Board notes that the Veteran, during his December 2012 Travel Board hearing, referenced an elevated blood pressure reading taken by a dentist.  The record described by the Veteran is apparently not associated with the claims files, physical or electronic.  However, the Veteran's testimony makes it clear that the blood pressure evaluation by the "dentist" was a one-time event.  Tr. at 3.  The results of one blood pressure reading would be insufficient to change a rating which must, under applicable criteria, be based on "predominant" blood pressure.  The Board notes that more than 50 blood pressure readings recorded during the pendency of this claim are associated with the claims files.  Moreover, since the decision rendered herein is favorable to the Veteran based on service treatment records, it would be adverse to the Veteran's interests to remand the claim to obtain one blood pressure reading.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Historically, the Veteran was granted service connection for hypertension by a rating decision issued in 1991.  The veteran failed to appear for examination at that time, and a noncompensable evaluation was assigned.  That noncompensable evaluation remained in effect when the Veteran submitted the May 2007 claim underlying this decision. 

The Veteran's service-connected hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under this diagnostic code, hypertensive vascular disease (hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.

In this case, the Veteran has a history of significantly elevated blood pressure, with multiple in-service records from 1987 showing diastolic pressure of 100 or higher.  
Post-service, as late as May 2006, he had blood pressure of 154/108.  

During the pendency of this appeal, the Veteran was noted to have a peak blood pressure of 200/100 during a January 2009 exercise stress test.  Otherwise, blood pressure readings, including from VA examinations conducted in October 2007, January 2009, and April 2012, have shown markedly lower blood pressure, with systolic pressure consistently below 160 and diastolic pressure consistently below - indeed, typically well below - 100.  The most recent blood pressure reading, from October 2012, indicates 130/70.  Continuous medication, notably, has been taken during this time,

In summary, the Veteran's blood pressure readings have been predominantly below the test threshold criteria for a 10 percent evaluation under Diagnostic Code 7101, but he does have a history of diastolic pressure over 100 and has taken medications.  For this reason, the Board finds that a 10 percent evaluation, but not higher, is warranted.  The Board notes that the criteria for an even higher evaluation (20 percent) are predicated solely on systolic/diastolic thresholds that simply are not reflected in the predominant findings in this case; the nature of the Veteran's medications is contemplated by these criteria.  Accordingly a higher, 20 percent rating, is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

At his December 2012 hearing before the Board, the Veteran contended, in essence, that the rating criteria should consider the number of medications required to control his blood pressure.  The rating criteria authorize a 10 percent evaluation if continuous medication is required for control of blood pressure.  The Board finds that rating criteria encompasses one or more medications, but requires that at least one medication be continuously necessary.  The Board does not find that use of more than one medication is unique, or unusual, or presents an unusual industrial impairment that would render the schedular criteria inadequate.  The Veteran's main symptoms are high blood pressure controlled by medication.  These symptoms are contemplated in the schedular rating assigned in this decision.  The Board believes that the schedular rating criteria adequately describe the Veteran's disability picture due to hypertension, and that consideration of an extraschedular rating based on the Veteran's specific medication regimen is not warranted.

Finally, the Board has considered whether the Veteran's claim for a higher rating for hypertension suggests a claim for a total disability rating based on individual unemployability (TDIU).  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  The request for the Veteran's 2012 VA examination reflects that the Veteran continued to be employed by VA, with no status change.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.


ORDER

A compensable, 10 percent evaluation for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
                                        A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


